 Case: 4:18-cv-01296-DDN Doc. #: 64 Filed: 12/17/19 Page: 1 of 1 PageID #: 336
               ,,

               i
             :I,,
                                              UNITED STATES DISTRICT COURT
               ,,                             EASTERN DISTRICT OF MISSOURI

              I                                     EASIBRN. DISTRICT

JUNELEl'gK,                                                  )
               I                                            .)
                              . Plaintiff,                   )
                                                             )
               ,I                                                      Case No. 4:18-cv-01296-DDN
                                                             ).
       v.    .:1
                                                             )
ST. LOUISi PUBLIC                                            )
           . . SCHOOLS,
                  ..   .                                     )
         .r .                     Defendant.                 )
             1'
            .1 _              . _·    Joint Stipula~ion for Dismissal with Prejudice
             ,1               •                                                                        .
        Plaintiff.June 'Lenk ("Plaintiff'), ~d Defendant St. Louis Public Scllools ("Defendant"),
               1




pursuant tl Fed. R. Civ. P. 41(a)(l)(A)(ii) hereby ~tipulate andagree that this,action and all of
            -:!1-·                .                 .        '..         .            . .· .       -
Plaintiff'tlaims agajnst Defendant sbiiube, and beniby are,                      dismissed with prejudice. Each
party shall bear his/its own costs and attqmeys' fees.
              11     _·   ·             . ·    ·        ·          .


                                                            - Respectfully submitted by: ·

               '                                                 ERNST LAW FIRM LLC
              I
              i
             '.I




                                                                 By:    Isl Edwin C. Ernst, IV
                                                                        Edwin C._Emst, IV Mo# 57521 _
                                                                        JeffreyW.,EmstMo# 58658 .
                                                                        13321 N. Outer Forty Rd., Suite 600
                                                                        St. Louis, Missouri 63017
                                                                        (314) 690-1744 Telephone
            ·,
               ,I                                                      '(314) 448-4300 Facsimile
        ·_,i·                                                           eddie@ernstlawfrrm.net -·
                                                                        jeffrey@ernstlawfirm.net

                                                            .. _Attorneys for PlaintiffJune Lenk
